Title: To George Washington from Benjamin Tallmadge, 14 December 1782
From: Tallmadge, Benjamin
To: Washington, George


                        Dear General

                            North Street near Horseneck Decr 14th 82
                        
                        I was Yesterday made happy by Your Excellency’s very obliging Letter of the 10th instant—Nothing could have
                            given me so much Satisfaction, under my late Disappointment, as the Sanction which Your Excellency has been pleased to put
                            upon my Conduct; and to insure a Reputation, I only wish to deserve Your Excellency’s Confidence & Esteem.
                        I shall not fail to Communicate to Capt. Brewster Your Excellency’s Wishes for his Recovery, which I am
                            Confident will alleviate his present Distress—I am however happy to inform that he is in a fair way for Recovery.
                        If Your Excellency should conclude to station me on Duty near the Sound, I shall endeavour, as far I am able,
                            to obtain the most accurate Accounts of the movements & Position of the Enemy, and in any situation where I may
                            chance to be placed, my utmost Exertions to serve Your Excellency may at all times be Commanded.
                        The Express has been detained by order of Col. Sheldon for the Return of S.B. from N.Y. that I might
                            Communicate the Information he should bring. I have this Evening had an Interview with him. He left N.Y. this morning and
                            informs that no alteration has yet taken place in the Cantonments of the Enemy on York Island. He was to have been out a
                            Day or two ago, but suspecting some movement of the Enemy to be on foot, he tarried ’till this morning, when nothing had
                            then taken place. He however informs me that a Detachment of the B. Troops is soon to embark for the W. Indies. Every
                            thing is kept a most profound secret, but as he is furnished with good means to form an opinion, he really believes that
                            near 4000 of the Enemy will Embark at N.Y. in a few Days.
                        The same Troops still Continue at & about Fort Kniphausen, but he has no doubt that some of the
                            Hessian Corps are soon to be relieve them.
                        About 114 Sail of empty Transports now ly at Anchor off the City compleatly ready for service, nor have any
                            of them removed to their usual winter stations—Admiral Digby’s Ship lies off the Fly Market, one large Ship up the E.
                            River, and two down near Staten Island—I have the Honor to be, Dear General, With the most perfect Attachment &
                            Esteem, Your Excellency’s most Obedt Servt 
                        
                            Benja. Tallmadge

                        
                    